DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 February 2022 has been entered. 

Response to Arguments
Applicant’s arguments, see pgs. 10-14 with respect to the Rejections under 35 U.S.C. § 103 of claims 1-5, 7-8, and 18-20 by Gurevich et al. (US 2018/0028079), Urabe et al. (US 2017/0024883), Haas et al (US 2016/0300120), and Sofka et al. (US 2011/0243386), claim 6 by Gurevich, Urabe, Haas, Sofka, and Moesch (DE 10 2009 043 955), claims 9-11 and 13-15 by Gurevich, Urabe, Haas, Sofka, and Matsushita et al. (US 2012/0284283), claims 12 and 16 by Gurevich, Urabe, Haas, Sofka, Moesch, and Matsushita, and claim 17 by Gurevich, Urabe, Haas, Sofka, and Robinson et al. (US 2016/0148373)  have been considered but are moot in view of the updated grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7-8, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich et al. (US 2018/0028079) in view of Urabe et al. (US 2017/0024883), and Haas et al. (US 2016/0300120). For the following sections, instant claim language is represented by underlined text, while the evidence from the reference(s) is presented in quotation marks.	
Regarding apparatus claim 1 and associated method and readable recording medium claims 19 and 20, Gurevich teaches an ultrasound diagnostic apparatus comprising (“Although various exemplary variations are described herein in the context of a time series and/or a subject time series of fluorescence images, the methods may be applied to other sources of images generated as a time series which relate to a dynamic behavior of an imaging agent in the tissue, and for other clinical purposes” such as “contrast-enhanced ultrasound imaging employing the use of gas-filled microbubble contrast medium administered intravenously to the systemic circulation” [0091]).  The broadest reasonable interpretation of ultrasonic diagnostic apparatus encompasses an apparatus for ultrasonic imaging. The system of Gurevich necessarily includes an apparatus for “capturing/generating time series of fluorescence images of tissue of a subject” in step 110 of Fig. 1 (reproduced below), so in the application of contrast-enhanced ultrasound imaging instead of fluorescence imaging, the apparatus for “capturing/generating” the images would necessarily encompass an ultrasound probe, which is further broadly encompassed by the “image acquisition device” ([0023]). Additionally, step 110 of Fig. 1 in the contrast-enhanced ultrasound imaging application suggests the inclusion of a transmission circuit configured to transmit an ultrasound beam from the ultrasound probe to a subject, and a reception circuit configured to receive ultrasound echoes from the subject by the ultrasound probe to generate element data. However, for positive recitation of an ultrasound imaging probe, the additional reference of Urabe, which teaches an analogous structural object extraction approach to the instant application, provides an ultrasound diagnostic imaging apparatus in Fig. 2. The imaging apparatus includes an ultrasound probe 2, a transmitting unit 12 which “is a circuit to make the ultrasound probe 2 generate transmission ultrasound waves” ([0038]), and a receiving unit 13 which “is a circuit which receives received signals which are electrical signals via the cable 3 from the ultrasound probe 2” ([0039]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Gurevich to include the ultrasound probe 2, transmitting unit 12 and receiving unit 13 of Urabe as a well-known means of acquiring ultrasonic images in the field. 
Gurevich further teaches a processor (“a system for characterizing tissue of a subject includes one or more processors and memory having instructions stored thereon, wherein the instructions, when executed by the one or more processors, cause the system to carry out the methods” [0010]) configured to generate a predetermined number of ultrasound images including the same imaging part of the subject on the basis of the element data generated by the reception circuit (Gurevich 110 in Fig. 1 and [0086]; Urabe Fig. 2). The “tissue of a subject” is expected to include at least one imaging part of the subject. 

    PNG
    media_image1.png
    260
    548
    media_image1.png
    Greyscale

Modified reproduction of Fig. 1 of Gurevich.
However, Gurevich does not teach that the processor is configured to calculate recognition scores by performing image recognition for the predetermined number of ultrasound images where each of the recognition scores is a similarity between each of a plurality of candidate parts of the subject and the imaging part in each of the predetermined number of ultrasound images, where the plurality of candidate parts of the subject are stored in advance as candidates for the imaging part. Gurevich merely discloses “identifying one or more attributes of the data that are relevant to a clinical characterization of the tissue 114,” wherein “the identifying step may be…automatic (algorithm-aided...)” ([0086]), wherein “attributes of the data” is defined as “a plurality of subregions in the time series of fluorescence images of the subject” ([0013]) or optionally “a time-intensity curve, a coefficient, spatial position, onset time, time to blush, maximum fluorescence intensity, ingress of blood, egress of blood, or a combination thereof” ([0014]). These attributes may encompass different parts of the subject within an image, such as an image containing an organ with changing ingress or egress of blood, as well as hard tissue such as bone with relatively less change in blood flow. This evidence however does not encompass calculating recognition scores of a similarity between each of a plurality of parts on the basis of the subject and an imaging part in each of the predetermined number of ultrasound images. This element is being interpreted as calculating a recognition score based on a similarity between anatomical parts or features of a subject and parts or features included in the generated ultrasound images. 
Instead, Haas is relied upon as it discloses an analogous “apparatus and method for determining an image similarity based on image features” ([0007]). Specifically, steps 301-305 of Fig. 3 (reproduced below) and accompanying text in paragraphs [0051]-[0054] teach the claimed element. First, “a computing device performing step 301 may be communicatively coupled to treatment and/or imaging equipment, thereby allowing the data comprising the first image, once acquired, to be accessed immediately by the executing computing device” ([0051]). Second, “at step 303, a group of reference image features are accessed,” wherein “the group of reference features is stored in a data storage having multiple groups of reference features, where each group of reference features has a corresponding reference image” ([0052]). Here, the “reference image features” corresponds to the plurality of candidate parts, whereby the they serve as references to data obtained in the first image and subsequent images. Further, accessing the “reference features…stored in data storage” suggests their storage in advance. The “first image” accessed for step 301 represents one of a predetermined number of ultrasound images that is set by the user. Further, Haas establishes that “as used herein, the term ‘image’ or ‘medical image’ may be used interchangeably and refers to an image created by an imaging system, which includes…ultrasound (US) imaging” ([0021]). Finally, “at step 305, the first image features from step 301 and the reference image features from step 303 are compared using an image comparison tool, and a similarity is calculated” ([0053]). This calculation includes “the comparison on a feature-by-feature basis, such that the differences between like features from the first image features and the reference image features are determined,” wherein “the features may be grouped into categories (e.g., number and/or position of bone pixels, water pixels, fat pixels), each category having a weight, and the image comparison tool makes a comparison category-to-category, each category's contribution to the overall similarity determined according to the weight for that category” ([0053]). Alternatively, “the comparison of step 305 may include calculation of a quantized similarity, e.g., a similarity index,” whereby “a greater similarity index value may indicate a greater similarity between the images” and “a smaller similarity index value may indicate more dissimilarity between the images” ([0054]). Thus, Haas teaches calculating a similarity value (i.e., the “similarity index”) between features in the first image and the reference images features that make up the claimed recognition scores. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attribute identification algorithm of Gurevich with the feature comparison of Haas to compare features between acquired images and reference images instead of comparing features within an acquired image as an alternative approach to “an automatic process for segmentation of anatomical structures” which “can be computationally expensive and time-consuming” (Haas [0002]).

    PNG
    media_image2.png
    282
    484
    media_image2.png
    Greyscale

Modified reproduction of Fig. 3 of Haas.
This modification of Gurevich further teaches that the processor is configured to calculate index values for the plurality of parts on the basis of the recognition scores for the plurality of parts calculated for the predetermined number of ultrasound images as follows: First, Gurevich discloses “categorizing the data into a plurality of clusters based on the one or more attributes of the data such that the data in the same cluster are more similar to each other than the data in different clusters, wherein the clusters characterize the tissue 116, and generating (based on the categorized clusters) a characterization output of the tissue” ([0086]). The determination that the attributes of the data are more or less similar to each other is analogous to, and herein modified by the evidence provided in paragraph [0053] of Haas to determine the similarity between features in a first image of a predetermined number of images and features of reference images. Thus, the categorized clusters of Gurevich are modified by the categories of Haas, wherein each category of Haas represents a different feature group, based on weighting, wherein “the features may be contours of anatomical structures, bone diameters, an amount of water present, fat tissue present, size of lung tissue, a tumor contour, etc.” (Haas [0050]). One of ordinary skill in the art would appreciate repeating steps 301-305 of Haas for the other images generated in the time series of ultrasound of Gurevich to obtain recognition scores and index values of all the images in the set of predetermined images generated in the time series.  
This modification would have been obvious for the same reasons as previously conveyed.  
The modification of Gurevich further teaches that the processor is configured to decide a determination order in which part determination for the imaging part is performed for the plurality of candidate parts such that as the index values of the plurality of candidate parts become higher, rankings in the determination order become higher via Haas: “In an embodiment, steps 301-305 are executed for all groups of reference image features in a data store, and the groups of reference image features are ranked according to the similarity with the first image features determined at step 305. Alternatively, a predetermined number of reference images may be ranked” ([0056]). In the modification previously described, the index value based on the similarity scores of the “reference image features” with the image features of a series of images are thus ranked and correspond to deciding a determination order. Further, “an atlas image may be chosen according to the reference image having the best similarity index value” ([0056]), where one of ordinary skill in the art may determine a “best similarity index value” being the highest value. Haas specifically discloses that the “the similarity index value can be very high in cases where the images compared are of the same anatomical region, or the index value can be very low in cases where the images compared are from different anatomical regions” ([0054]). Thus, the ranking may be in order of lowest similarity index value to highest similarity index value, representing dissimilar and similar anatomical regions, respectively. 
Haas also teaches that the processor is configured to perform threshold determination of whether the latest one of the recognition scores for each of the plurality of candidate parts is greater than a determination threshold value, sequentially according to the determination order, and determine the imaging part of the subject as one of the plurality of candidate parts which has the recognition score determined to be greater than the determination threshold value first in the threshold determination. First, Haas discloses that “a tolerance threshold can be defined for determining whether the reference image features 303 are sufficiently similar to the first image features 301 so as to indicate the corresponding reference image is suitable for use as an atlas for autosegmentation of the first image. The tolerance threshold may define a threshold error for the comparisons of the features, where a higher similarity index value indicates a smaller error (dissimilarity) between the features. If the similarity index value exceeds the defined tolerance threshold, a message can be generated to notify a user of the possibility of a suitable reference image for autosegmentation of a current patient image” ([0057]). Since Haas ranks the “reference image features…according to the similarity with the first image features” in [0056] as conveyed in the preceding paragraph, one of ordinary skill would expect that the “threshold determination” of the similarity index scores would be performed in the same order as ranked. Finally, Haas selects “an atlas image…according to the reference image having the best similarity index value” ([0056]), whereby “[i]f the similarity index value exceeds the defined tolerance threshold, a message can be generated to notify a user of the possibility of a suitable reference image for autosegmentation of a current patient image” ([0057]), as previously conveyed. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feature identification and comparison of Gurevich with the ranking and threshold determination of Haas in order to “reduce the time and resources involved in labeling structures of interest in a medical image” (Haas, [0003]).
The modification of Gurevich by Urabe and Haas also teaches the apparatus elements above as a method (Gurevich [0008]) and a “non-transitory tangible computer-readable medium having computer-executable program code means embedded thereon to perform any one of the methods” (Gurevich [0035]) to teach claims 19 and 20, respectively.

With regard to claims 2 and 3, the modification Gurevich further teaches wherein the processor is configured to use, as the index values of the plurality of candidate parts, recognition scores of the plurality of candidate parts calculated for a latest ultrasound image acquired and wherein the processor is configured to calculate the index values for the plurality of candidate parts on the basis of recognition scores of the plurality of candidate parts calculated for each of a plurality of ultrasound images which are continuously acquired in time series and include a latest ultrasound image acquired, respectively. Under the broadest reasonable interpretation of the claims, the last ultrasound image in the series of images acquired qualifies as the latest ultrasound image acquired. Thus Gurevich, which captures/generates “a time series of fluorescence images of tissue of a subject” at step 110 of Fig. 1 (replaced with ultrasound images as conveyed above for claim 1) necessarily includes a latest image, whose attribute data contributes to the cluster value. Further, the clusters (modified as the weighted categories of Haas), which correspond to the index values, necessarily include attribute data (i.e., features of Haas) and thus recognition scores from the last image in the time series of images captured in 110. Thus, each of the predetermined number of images in the time series has an index value based on a similarity index of features within the image with respect to features of reference images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurevich as previously conveyed for the same reasons provided for claim 1. 

Regarding claim 4, the modification of Gurevich further teaches wherein the processor is configured to use mean values or medians of the recognition scores of the plurality of candidate parts calculated for the plurality of ultrasound images as the index values for the plurality of candidate parts in Gurevich [0017]: “Optionally, categorizing the data for the plurality of time series of fluorescence images” (replaced with ultrasound images) “of the subject comprises applying an unsupervised clustering algorithm. The clustering algorithm may be a K-means algorithm.”  The broadest reasonable interpretation of the mean values of the recognition scores encompasses the categorizing of attribute data from the images into clusters with similar values and thus the nearest means such that the data is categorized into “a plurality of clusters based on the one or more attributes of the data such that the data in the same cluster are more similar to each other than the data in different clusters” ([0007]). In the modification, the ‘clusters’ are based on value ranges based on the similarity index of Haas between image and reference features, which result in feature categories (see claim 1 analysis).  Because the claim is written in alternative form, evidence for only one of the claimed elements is sufficient for the rejection. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurevich as conveyed for claim 1 for the same reasons as previously stated.

In regard to claim 5, the modification of Gurevich as described for claim 4 also teaches wherein the processor is configured to use maximum values or minimum values of the recognition scores of the plurality of candidate parts calculated for the plurality of ultrasound images as the index values for the plurality of candidate parts. Gurevich states that “other clustering algorithms can be employed instead of K-means, such as Density-based Spatial Clustering of Applications with Noise (DBSCAN) or hierarchical clustering (agglomerative or divisive)” ([0143]). Clustering via DBSCAN is based around grouping together closely packed data points, and excluding points that are separate in low-density regions whose nearest neighbors are a defined distance away (“DBSCAN”, Wikipedia). Thus, the lowest and highest value points within a closely packed grouping are thought of as representing the minimum and maximum values. Therefore, the DBSCAN clustering approach of Gurevich categorizes attribute data (replaced with features of Haas in the acquired images) into clusters with discrete ranges based on differentiating between points belonging to a cluster (via the similarity index values). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurevich as conveyed for claim 1 for the same reasons as previously stated.

Regarding claim 7, the modification of Gurevich teaches wherein the processor is configured to give ranking scores to the plurality of candidate parts for each of the plurality of ultrasound images such that the part with a higher recognition score has a higher ranking score and uses sums of the ranking scores of the plurality of candidate parts for the plurality of ultrasound images as the index values for the plurality of candidate parts. Specifically, Haas teaches the weighted categories of features based on the similarity index of features as described above for claim 1. Haas further states that “for instance, the similarity index value can be very high in cases where the images compared are of the same anatomical region, or the index value can be very low in cases where the images compared are from different anatomical regions” ([0054]). Thus, the similarity index for each feature in each image is obtained. One of ordinary skill in the art can appreciate the similarity index for each feature across all the images of the predetermined number of images may be summed and compared to determine whether the plurality of images “compared are of the same anatomical region” as an anatomical feature represented by a reference image feature. In other words, the “similarity index” of features in all the generated images provides information on the similarity to one reference feature in the same way as the “similarity index” of features in just the “first image”. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gurevich as above for claim 1 for the same reasons as previously conveyed.

Regarding claim 8, the modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 3 but does not directly disclose wherein the processor is configured to have a threshold value of the recognition score and uses the number of recognition scores greater than the threshold value among the recognition scores of the plurality of candidate parts calculated for the plurality of ultrasound images as the index value of each of the plurality of candidate parts. However, it would have been obvious to one of ordinary skill in the art to have modified the clustering algorithm of Gurevich by setting any value such as a mean or minimum value of closely grouped attribute data as a threshold and counting the discrete attribute data points as illustrated in Figs. 3D-E (modified by Haas as conveyed for claim 1), since clustering the attribute data relative to a threshold and calculating the number of attribute data points that are greater than the threshold represents an alternative approach to the k-means and DBSCAN categorization algorithms in the field of cluster analysis. 

Regarding claim 18, the modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 1, wherein the processor is configured to decide the determination order such that the part with a larger index value ranks higher.  Gurevich does not teach the determination order element, thus relying on Haas to teach deciding the determination order such that the part with a larger index value ranks higher as previously conveyed for claim 1 above (paragraphs [0056]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the feature identification and comparison of Gurevich with the ranking and threshold determination of Haas in order to “reduce the time and resources involved in labeling structures of interest in a medical image” (Haas, [0003]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Haas as applied to parent claim 1 above, and further in view of Moesch (DE 10 2009 043 955).
The modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 3, but does not disclose wherein the processor is configured to calculate weighted mean values of the recognition scores of the plurality of candidate parts by giving a larger weight to an ultrasound image more recently acquired among the plurality of ultrasound images and uses the weighted mean values as the index values for the plurality of candidate parts.
Moesch, which teaches a method for monitoring bladder fill volume via a probe including an ultrasonic sensor which shares the technical field of diagnosis using ultrasonic waves with the instant application, further discloses that “more recent measurements are weighted more heavily than older data to account for changes (physical and otherwise)” [0048]. This evidence reads on the claimed element of giving larger weight to more recently acquired data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gurevich with the weighting of more recently acquired data of Moesch, since more recent data contains more accurate information by having accounted “for changes (physical or otherwise)” (Moesch [0048]). Further, by applying weights to the attribute data of the modification of Gurevich, the clustering method via means (as conveyed in claim 4) would necessarily represent a weighted-means clustering method.

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Haas as applied to parent claim 1 above, and further in view of Matsushita et al. (US 2012/0284283).
Regarding claims 9-11, the modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 3/4/5, but does not disclose wherein, in a case in which there are the same index values among the calculated index values for the plurality of candidate parts, the processor calculates the index values again, using an ultrasound image group which includes the latest ultrasound image and consists of ultrasound images which are continuous in time series and whose number is less than the number of the ultrasound images used to calculate the index values. 
Instead, Matsushita discloses a method, apparatus, and computer program for scoring content information pieces by calculating degrees of conformity between a plurality of content information, which is similar to the instant application’s recognition score calculation of a plurality of parts of an ultrasound image relative to parts of the subject they represent for further ordering and part determination. Specifically, Matsushita teaches that “in the case where at least two of the appropriate content information pieces acquired in the step S102 represent a same content ID, the indication rank deciding section 113 recalculates a final score for the same content ID by, for example, summing the current scores represented by the related appropriate content information pieces” ([0127]). Here, “content ID” is being interpreted as the index value.  While Matsushita doesn’t recalculate the scores based on an ultrasound image group which includes the latest ultrasound image and consists of ultrasound images which are continuous in times series and whose number is less than the number of the ultrasound images used to calculate the index values, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the processor of Gurevich to recalculate identical index values. The number of images acquired by Gurevich is inherently a set number of images which are continuous in a time series (Gurevich, step 110 of Fig. 1). Further, if the same set of images are used in the recalculation one would reasonable expect the same result of identical index values between a set of clusters. Therefore, to avoid the same value between clusters representing the plurality of parts, it is necessitated to adjust the number of images. Further, the precision of the cluster index values is highest with a maximum number of images and their attribute data used to determine the cluster, thus, recalculating the index values based on at least one fewer image would adjust the index values while maintaining the highest possible cluster index value precision. This would have been obvious to try, since there are a finite number of recognition scores from a plurality of images to include, either the full set or some number other than the full set. 
The same logic pattern for claim 9 applies to claims 13-15, wherein the processor is configured to calculate the index values again, using an ultrasound image group consisting of a plurality of ultrasound images which are continuous in time series and are acquired before the latest ultrasound image in time series, wherein all but the final image in the time series are included in the calculation of the recognition scores and index values to avoid the same index values. 

Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, Haas, and Moesch as applied to parent claim 6 above, and further in view of Matsushita.
The logic patterns as applied above for claims 9-11 and 13-15 apply to claims 12 and 16, respectively. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gurevich, Urabe, and Haas, as applied to parent claim 1 above, and further in view of Robinson et al. (US 2016/0148373).
The modification of Gurevich teaches the ultrasound diagnostic apparatus according to claim 1, but does not disclose wherein the processor detects a change in the imaging part caused by movement of the ultrasound probe and starts to calculate the index value after detecting the change in the imaging part. 
Robinson discloses an analogous ultrasound imaging device to the instant application which further detects movement of the imaging probe and calculates an image-to-image spacing between consecutive images. Specifically, Robinson teaches an “exemplary system with position and/or orientation sensor that can be used to detect location and movement of an imaging probe” ([0053]), wherein “in some embodiments, movement of an imaging device may active the recording system” such that “the recording system begins to receive images from an imaging probe/device/system once an activation motion is detected” ([0061]). This suggests that imaging starts after movement is detected by the “position and or/orientation sensors”, wherein “position information…is transmitted to the data acquisition and display module/controller 40” ([0055]). Further, the claimed index value calculation requires receiving ultrasound data to generate the ultrasound image, in which recognition scores are assigned to the plurality of parts in the image, which are used to calculate the individual index values of the parts from a predetermined number of ultrasound images generated. In other words, calculation of the index value occurs after receiving images, which occurs after motion has been detected in the system of Robinson.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Gurevich with the motion detection image recording of Robinson in order to “automate or control the start and stop of image recording by an imaging device based on image device movement and/or image quality of recorded images” (Robinson [0009]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/            Examiner, Art Unit 3793 

/CHRISTOPHER KOHARSKI/            Supervisory Patent Examiner, Art Unit 3793